Citation Nr: 0818774	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO. 05-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to supplemental service disabled insurance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination by a 
Regional Office (RO) and Insurance Center of the Department 
of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The record does not reflect that the appellant has been 
provided with notice under the Veterans Claims Assistance Act 
(VCAA). The VCAA generally provides that upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007). As part of that notice, VA must inform 
the claimant of the information and evidence she is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on her behalf. In addition, VA must advise a 
claimant to provide any additional evidence in her possession 
that pertains to the claim. See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In Gordon v. Nicholson, 21 Vet. App. 270 (2007) it was held 
that the VCAA is applicable to claims for proceeds of life 
insurance policies authorized under Chapter 19 of Title 38, 
United States Code. In the instant case, although the 
appellant is filing for proceeds of an insurance policy 
authorized under a separate program than the one involved in 
the Gordon case, the instant program is also contained in 
Chapter 19 of Title 38, United States Code. As such, the 
Board finds that VCAA is applicable to the appellant's claim 
and this matter must be remanded to provide appropriate 
notice.

The law provides that while VCAA notice under 38 U.S.C.A § 
5103(a) may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case, it 
necessarily must be tailored to the specific nature of the 
claim at issue.  Wilson v. Mansfield, 506 F.3d 1055, 1062 
(Fed. Cir. 2007).  

Here, such tailoring towards notification as to 
substantiation of the claim would necessarily include 
information as found in 38 C.F.R. § 3.355.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice 
that: 1) advises her of the information 
and evidence not of record that is 
necessary to substantiate her claim. See 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of 
the information and evidence she is 
expected to provide, as well as the 
information and evidence VA will seek to 
obtain on her behalf. In addition, VA 
must advise a claimant to provide any 
additional evidence in her possession 
that pertains to the claim. See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

a. The appellant should be advised 
that she can submit either competent 
medical evidence or competent lay 
evidence to substantiate her claim 
that her spouse did not have 
testamentary capacity for insurance 
purposes as defined by 38 C.F.R. 
§ 3.355 - in particular, that being 
any competent lay or medical 
evidence bearing on the veteran's 
ability to understand the nature and 
significance of his actions; the 
extent of his disposition of 
insurance benefits; the recognition 
of the insured persons and those 
that now seek to be insured; and 
understanding of the consequences of 
his actions.

b. By "competent medical evidence" 
is
meant in part that which is provided 
by a person who is qualified through 
education, training, or experience 
to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. 
§ 3.159(a).

c. By "competent lay evidence" is 
meant "any evidence not requiring 
that the proponent have specialized 
education, training, or experience."  
Lay evidence is competent "if it is 
provided by a person who has 
knowledge of facts or circumstances 
and conveys matters that can be 
observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2). 

2. Ascertain if the veteran received any 
VA, non-VA, or other medical treatment in 
the one year prior to his death, that is 
not evidenced by the current record. The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

When the actions requested have been completed, The RO/AMC 
should undertake any other indicated development deemed 
appropriate under the law and then readjudicate the issue on 
appeal. 

The RO/AMC must ensure that all directed factual development 
as noted above is completed, including any medical 
development that may arise during the course of this remand. 
If the benefits sought on appeal are not granted to the 
appellant's satisfaction, she and her representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



